The opinion of the Court was delivered by
Dargan, Ch.
The appellants have pressed their case upon the attention of the Court, with an ardent, but a commendable and decorous zeal. Much ability and research have been displayed in the argument of the cause. I have not, however, been shaken in the conclusions which I formed on the Circuit trial, and which I have expressed in the Circuit decree. In that decree, I have gone so fully into the consideration of the questions made on this appeal, that it seems to me unnecessary to say more on the present occasion. I will add but a few words. ■
In my summary of the South-Carolina decisions, I omitted to mention the case of Jones & Danforth vs. Colvin, 1 McM. 14. This was a very similar case to that of Hull vs. Connolly, 3 McC. 6, cited in the decree.
It seems to me that the language of Lord Kenyon, in Marshall vs. Rutton, 8 T. R. 545, is not at all inapplicable to a case like this. That was an action of assumpsit for necessary supplies, furnished to the defendant by the plaintiff. The defendant was a married woman, living apart from her husband, under a mutual agreement for separation. By this deed, a *289complete separate maintenance, suitable to her rank and condition, was secured to the wife. The question was, whether she was liable on her contracts. And his Lordship, holding that she was not, observes: “ A wife living apart from her husband, who has property secured to her separate use, must apply that property to her support as her occasions may call for it. And if those who know her condition, without requiring immediate payment, give her credit, they have no greater reason to complain of not being able to sue her, than others, who have nothing to confide in but the honor of those whom they trust.”
It is ordered and decreed, that the appeals be dismissed, and the Circuit decree be affirmed.
Dunkjln, and YVardlaw, CO., concurred.

Decree affirmed.